TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00332-CV



                                      In re Ms. Leah Hayes


                           Jennifer Anne Cannon-Hunter, Appellant

                                                 v.

                                 Bradford L. Hunter, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-007683, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to this appeal.         The subject of this

proceeding is Ms. Leah Hayes, the court reporter.

               On November 18, 2021, we ordered Ms. Hayes to file the reporter’s record no

later than December 15, 2021. To date, the record has not been filed.

               Therefore, it is hereby ordered that Ms. Leah Hays shall appear in person before

this Court on Thursday, January 6, 2022, at 1:30 p.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our November 18, 2021 order. This order to show cause will be
withdrawn and Ms. Hayes will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives the reporter’s record on or before January 4, 2022.

               It is ordered on December 21, 2021.



Before Justices Goodwin, Baker, and Triana




                                                 2